Case: 1:18-cv-08175 Document #: 367 Filed: 07/30/21 Page 1 of 1 PageID #:10253

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Kove IO, Inc.
                                    Plaintiff,
v.                                                    Case No.: 1:18−cv−08175
                                                      Honorable Rebecca R. Pallmeyer
Amazon Web Services, Inc.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 30, 2021:


        MINUTE entry before the Honorable Sheila M. Finnegan: The Court has
reviewed the joint status report dated 7/30/2021. By agreement, motions regarding
pending discovery disputes are to be filed no later than 8/20/2021, with responses filed
within 14 days after the motion is filed, and replies filed within 10 days after the filing of
the response. No further replies are permitted absent leave of Court. Mailed notice. (pk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
